Appeal by the defendant from a resentence of the Supreme Court, Kings County (Walsh, J.), imposed April 20, 2004, upon his conviction of burglary in the second degree, upon his plea of guilty.
Ordered that the resentence is affirmed.
The defendant’s contention that his resentencing as a persistent violent felony offender violated his constitutional rights pursuant to Apprendi v New Jersey (530 US 466 [2000]) is without merit (see Almendarez-Torres v United States, 523 US 224, 244 [1998]; Penal Law § 70.08 [1] [a]; People v Adelman, 36 AD3d 926, 928 [2007]; People v Highsmith, 21 AD3d 1037, 1038-1039 [2005]; People v Brown, 16 AD3d 430, 431 [2005]; People v Renna, 13 AD3d 398 [2004]). Miller, J.P., Skelos, Covello and McCarthy, JJ., concur.